320 S.W.3d 243 (2010)
Fred W. PUESCHEL, Appellant,
v.
Diane Sue PUESCHEL, Respondent.
No. ED 93858.
Missouri Court of Appeals, Eastern District, Division Two.
September 14, 2010.
*244 Daniel L. Goldberg, St. Charles, MO, for Appellant.
Michael P. Shea, Joseph Kuhl, St. Charles, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Fred Pueschel (hereinafter, "Husband") appeals from the trial court's judgment of dissolution from Diane Sue Pueschel (hereinafter, "Wife"). Husband raises three points on appeal. First, Husband claims the trial court erred in its calculation of Wife's share of the marital residence because it was in violation of the parties' antenuptial agreement. Second, Husband argues the trial court erred in failing to value two pieces of personal property, which he claims caused the marital property distribution to be improper. Third, Husband claims the trial court improperly imputed income to him when calculating the child support award.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).